Notice of Pre-AIA  or AIA  Status
REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-64 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Karmarkar, Jayant S. (U.S. Pat No. 6,508,709) which discloses a system/method for distributing multimedia gaming based on actual regulated casino games. However, Karmarkar singularly or in combination fails to disclose the recited feature:
As per claim 1 “generating and displaying, via said video display a second graphical representation of said first virtual player, said second graphical representation comprising behavioral information associated with said virtual player; receiving a decision input from said live player, wherein the behavior when correctly interpreted by said live player increases a probability of said live player’s input resulting in said live player winning the game; and comparing, by said controller, said first set of game information for said live player to said combination of said first set of game information for said virtual player to determine a winner of said wagering game”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM. Hoteler
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715